Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 1 of 12 PageID #: 439



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  CAREFUL SHOPPER, LLC,                        1:18-cv-03019-RJD-RML

                          Plaintiff,

  -against-

  TP-LINK USA CORPORATION d/b/a TP-
  LINK NORTH AMERICA, INC.,
                          Defendants.


   SUPPLEMENTAL DECLARATION OF KEVIN RYU IN SUPPORT OF DEFENDANT
   TP-LINK USA CORPORATION’S MOTION TO DISMISS FOR LACK OF PERSONAL
             JURISDICTION AND SUBJECT MATTER JURISDICTION
Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 2 of 12 PageID #: 440




                     SUPPLEMENTAL DECLARATION OF KEVIN RYU

         I, Kevin Ryu, hereby declare as follows:

         1.      I am the Director of Sales and Marketing, E-commerce, for TP-Link USA

  Corporation (“TP-Link”) in Brea, California. I have been employed with TP-Link since mid-2015.

  I submit this supplemental declaration in support of Defendant TP-Link’s Motion to Dismiss for

  Lack of Personal Jurisdiction and Subject Matter Jurisdiction. I have personal knowledge of the

  matters stated in this Supplemental Declaration and, if called as a witness, I could and would

  competently testify to them.
         2.      TP-Link does not provide Amazzia with either a “test buy” or photos for Amazzia

  to report complaints.

         3.      As the Amazzia contract with TP-Link shows, Amazzia monitors certain TP-Link

  products based on the Amazon Standard Identification Number (“ASIN”), including the following

  ASINs: (1) B00PDLRHFW; (2) B0168G0KZY; and (3) B010S6SG3S. Attached hereto as Exhibit

  A is a true and correct of TP-Link’s contract with Amazzia.

         4.      The Amazzia contract also details that when Amazzia identifies unauthorized

  resellers using the ASINs, it sends a complaint to Amazon. To clarify the statement in my January

  11, 2019 Declaration, as the contract shows, Amazzia requires TP-Link provide it with an email

  account using an email address in the format “compliance@brandname.com” (in this case

  compliance-usa@tp-link.com, which also reflects as “Compliance USA”).
         5.      TP-Link requested from Amazzia any specific complaints to Amazon about Careful

  Shopper, but Amazzia has refused to provide any of the requested correspondence.

         6.      TP-Link North America Inc. is a fictitious business name of TP-Link USA

  Corporation. Attached hereto as Exhibit B are true and correct copies of the Fictitious Business

  Name Statement filed by TP-Link USA Corporation on March 7, 2017, with the Recorder’s Office

  of San Bernardino County, California, and Fictitious Business Name Statement filed on February
  28, 2017, with the Recorder’s Office of Orange County, California.




                                                    1
Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 3 of 12 PageID #: 441




          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.



          Dated: February 25, 2019



                                                  By:




                                                  2
Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 4 of 12 PageID #: 442




            Exhibit A
  to Supplemental Ryu Declaration
    Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 5 of 12 PageID #: 443




                                                                                       AMAZZIA
                                                                                       704J Darby "-Venue
                                                                                       Reseca. :=A ?1335




                            TP-Link - Amazon Brand Protection Agreement

           Terms:

              •   Month to month basis
              •   Amazon clean up and monitoring executed for
              •   31 skus/ASINs under the brand to be monitored (Details Below)


           5 New ASINs added:




        26 Existing ASINs (already being monitoredt




                      BOOPDLRHFW
                      B010S6SG3S




                      B0168GOKZY




                        J




~      ~          .
cmozzro                      your partner m brand protection, growth, And drstnbunon
    Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 6 of 12 PageID #: 444




                                                                                                       AMAZZIA
                                                                                                       704J Darby .l,venue
                                                                                                       Reseca, CA :!1335


           Services:

               •   We will monitor all ASIN pages daily, 7 days/week
               •   We will report non-compliant sellers to Amazon until they are removed by Amazon
               •   50% .of reseller:s to be removed in 60 days, 75% in 90 days, and 90% in 120 days.
               •   You will have full access to our team for any questions regarding the cleanup project'


           I agree to the points above, and the outlined timeline, and would like to proceed with the
           Brand Protection Prag.ram:
                               ....,


           Signed~~i                     ·
           Com pan~\   ~~---~~~~~~~-
           Tod a y' s Date     4-/t f/ 'h>l £·




                       J




~      ~           .
ornozzrc                     your partner m brand   protection,   growth, and drstnbution
          Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 7 of 12 PageID #: 445

                                                                                                                    a a

                                                                                                                   AMAZZIA
                                                                                                                   7040 Darby Avenue
                                                                                                                   Reseda. CA 91335


                                          TP-Link Brand Protection Proposal

             Term Agreements:

                     •   Month to month basis
                     •   Amazon clean up and monitoring executed for $
                                    SKU                           Description                     ASIN




                     •   All three skus under the TP-Link brand to be monitored.


             Our Services:
                     •   We will monitor all ASIN pages daily, 7 days/week
                     •   We will report non-compliant sellers to Amazon until they are removed by Amazon
                     •   50% of resellers to be removed in 60 days, 75% in 90 days, and 90% in 120 days.
                     • •
                     •
                       •
             Things We Need:
                             ·-
                     •   Dedicated computer on your network we can remote login with TeamViewer o
                         http://www.teamviewer.com/en/ - Free program we use to remote into your computer
                     •   Dedicated email on your domain for Amazon enforcement (i.e. compliance@brandname.com)
                     •   Amazon.com buying account created using dedicate email

                     The Brand Protection will begin the following day after all necessary items needed for Amazzia to
                                                            execute are in place




,-.....    ,-.....       .
crnczzro                         your partner in brand protection, growth, and distribution.
          Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 8 of 12 PageID #: 446

                                                                                                                  a a

                                                                                                                  AMAZZIA
                                                                                                                  7040 Darby Avenue
                                                                                                                  Reseda. CA 91335




             I agree to the points above, and the outlined timeline, and would like to proceed with the Brand Protection
             Program:

             Signed___________________________

             Company__________________________

             Date_____________________________




,-.....    ,-.....   .
crnczzro                      your partner in brand protection, growth, and distribution.
Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 9 of 12 PageID #: 447




            Exhibit B
  to Supplemental Ryu Declaration
      Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 10 of 12 PageID #: 448
                                                                                                     Flied In County Clerk's Olflce, County of San Bernardino                              3/07/2017
                                                                                                                                                                                            8:38 AM
                        San Bernardino County                                                                                   BOB DUTTON                  TM
                        Recorder - Clerk                                                                                        ASSESSOR - RECORDER - CLERK SAN
                        222 W. Hospitality Lane, 1st Floor
                        San Bernardino CA 92415-0022
                        855 REC-CLRK
                                                                                                     Doc#:     20170002531                                                            DocType: FBN
                                                                                                                                                                                      Pnges: 2
                        www.sbcounty.gov/arc
                                                                                                                                                                                      Fess: $55.00
BUSINESS OWNER IS RESPONSIBLE TO                                                                             I I          I         11111111
DETERMINE IF PUBLICATION IS REQUIRED                                                                 EcglD -                         243982
(BPC 17917)

                              FICTITIOUS BUSINESS NAME STATEMENT
IZ]   NEW FILING - this is a: IZ] First Filing D New Amended Filing D Renewal
                                                                                                       Date of
D ABANDONMENT:                          County of Current Filing                                       Current Filing                                File No.

Fees: $55.00 Includes one registrant (please make check payable to "County Clerk")                                            $10.00 Each additional registrant
      $10.00 Each additional FBN name filed on same statement and operating at same location                                  $ 4.00 Mail processing fee

Please TYPE or PRINT legibly and firmly in DARK ink (no alterations), See reverse side for filing and publishing instructions. The determinationwhether or not
publication is required by law is ENTIRELY THE RESPONSIBILITYOF THE REGISTRANT. Neither the County Clerk nor his deputies are permitted by law to give legal advice
and/or assistance. THE FOLLOWING PERSON(S) IS (ARE) DOING BUSINESS AS:


 1
        LIST FICTITIOUSBUSINESSNAME BELOW (as shown in the Anicles of lnc./Org./Reg.)                              FranchiseNo. (if applicable)          I   County of Principal Place of Business
        TP-Link North America, Inc.                                                                                                                          San Bernardino
        Street Address of Principal Place of Business(P.O. Box or PMB address NOT acceptable)                      City                                                State          Zip Code
        10725 Sierra Avenue, Suite 100                                                                              Fontana                                            CA             92337
 2      Mailing Address (Optional)                                                                                 City                                                State          Zip Code


        (1) Name of Individual Registrant(First name)                          I (Middle i~itialQll!y) I (Last name)
        (1) Name of corporation or limited liability company as shown in the Articles of lnc./Org./Reg.             State of lnc./Org. / Reg.      lnc./Org./Reg. No.
        TP-Link USA Corporation                                                                                     California                    C3165179
        Residence Street Address/Corporationor LLC Street Address                                                   City                                               State          Zip Code
        145 South State College Boulevard, Suite 400                                                                Brea                                               CA             92821
 3      (2) Name of Individual Registrant (First name)                         I                         I
                                                                                    (Middle innial ml (Last name)


        (2) Name of corporation or limited liability company as shown in the Articles of lnc./Org./Reg.             State of lnc./Org. I Reg.      lnc./Org./Reg. No.


        Residence Street Address/Corporationor LLC Street Address                                                   .city                                          j   State      I   Zip Code
                                                                                        , ,.\f·; .,-,,.,,~-,~",:-:r , \.

        (CHECK ONE ONLY) This business is/was conducted by:                    t ,,i'' { \>t~;:t:}(:}7}{) \) : t
 4      D
        D
        D
                An Individual
                A General Partnership
                A Limited Partnership
                                                          D
                                                          D
                                                               A Limited LiabilttYJ_a1ners~ig};t,"£{;i;i) ;' ':j;.:
                                                               An Unincorporate~ps~pc. Ot~e,r Th~:3:'l"artn~fshlP.                     8D      A Married Couple
                                                                                                                                               State or Luca! Registe,ed Domestic Partners
                                                                                                                                               A Joint Venture

        D       A Limited Liability Company               ~
                                                                ~~:::~:on          .•   ~\1'~.'."·~'~;·;?f\'.i~".i"J\;)' .             D       A Trust

        Registrant commenced to transact business under the fictitious business narrieF~./ri1mesUsteli above on (do not enter a future date).                              Not Applicable
  5     (If registranthas not yet commencedto transact business, insert the statement"Not applicable").                                                                   Month, Day, Year

        BY SIGNING, I DECLARE THAT ALL INFORMATION IN THIS STATEMENT IS TRUE AND CORRECT. A registrantwho declaresas true any material matter
        pursuant to Section 17913 of the Business and ProfessionsCode that the registrantknows to be false is guilty of a misdemeanorpunishableby a fine not to exceed one
        thousand dollars ($1,000).) I am also aware that all information on this statement becomes Public Record upon filing pursuant to the California Public Records Act
        (Government Code Sections 6250-6277). It is also my responsibilityto determine if publication is required (BPC 17917).
 6
                                                                                               Printed Name of
         Signature: ------~------f-----------                                                  Person Signing: Zheng Wu
                                                                                                               -----=--------------------~
         Printed Tltle of         ~
         Person Signing: CEO                                                                                                           Date: 14 February 2017

 NOTICE--IN ACCORDANCEWITH SUBDIVISION (a) OF SECTION 17920, A FICTITIOUS NAME STATEMENT GENERALLYEXPIRES AT THE END OF FIVE YEARS FROMTHE
 DATE ON WHICH IT WAS FILED IN THE OFFICE OF THE COUNTY CLERK, EXCEPT, AS PROVIDED IN SUBDIVISION(b) OF SECTION 17920, WHERE IT EXPIRES 40 DAYS
 AFTER ANY CHANGE IN THE FACTS SET FORTH IN THE STATEMENTPURSUANTTO SECTION 17913 OTHER THAN A CHANGE IN THE RESIDENCEADDRESSOF A
 REGISTEREDOWNER.A NEW FICTITIOUSBUSINESS NAME STATEMENTMUST BE FILED BEFORETHE EXPIRATION. THE FILING OF THIS STATEMENTDOES NOT OF
 ITSELF AUTHORIZETHE USE IN THIS STATE OF A FICTITIOUSBUSINESSNAME IN VIOLATIONOF THE RIGHTS OF ANOTHER UNDERFEDERAL. STATE, OR COMMON \.
 LAW (SEE SECTION 14411 ET SEQ., BUSINESS AND PROFESSIONSCODE).                                                                              _ /"I

Rev, 04/04/16                                                                                                                                                   HAR         Q   1 2011 \,lfi
Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 11 of 12 PageID #: 449
                                                                                                                                                Recorded in Off.cla1 Recordsr Orange County
                                                                                                                                                Hugh -~.Q_u_yen""Oerk-Recorder
                                                                                                                                                111120176468059
                                                                                                                                                      n•••••••n1                                23.00
                              HUGH NGUYEN                                                                                                       02/28/2017 12:36:00
                                                                                                                                                323 13 F01
                              CLERK·RECORDER                                                                                                    23.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
                              12 CIVIC CENTER PLAZA, ROOM 106
                              POST OFFICE BOX 238
                              SANTA ANA, CA 92702-0238
                                                         FICTITIOUS BUSINESS NAME STATEMENT
 THE FOLLOWING PERSON(S) IS (ARE) DOING BUSINESS AS·
                                                                                                                                                  (oplional)
 1. FlctltiQ\ls Business Name(a)               TP~Lil'IIC Nonh A.mene11, ~
                                                                                                                                                  Business Pnone No.
 1A    r xl New Stltsmenl                                                       O         Fteffle·lbt.p~           No.                                                   D       Cllonge
           Stt.ct Addfus.. Cily & S&aw ol Prindplll plaoe of Bul.!MU                                  C<1Y                                     s....                ZrpCooe          CouMy
 2.        (Do not u,e P.O. bOxor P.M,8,1
           145Sou1115111e~-ll<I.Sue.t400                         -.CA 92021 ORANGE
        Full ..... d Reg;-°"""'              {II Ccrpom,oo... ..,       corparrion••me)                                                                                        11 Corpcntion I UC
 3.
           TP-link USA Cotpo,•i;on
                                                                                      -                                         ·-                  -        ·--               S\ate-.cilr.:::io.~
                                                                                                                                                                               ororganiz.:a1io" c,
       Ret./Co,p,Adr.tn,n         (Do NOT\l:te • P.O. Box otP.M 8)                                                        C)ly                                                s...           ZipC-
        145 Soutt    s...... c~      Bouleva:d. Suite .&00                                                                 e,..                                               c,             92'821




           (CHECK ONE ONLY) Ths buoine,s is cooducled by:
                                                                                                   D ......D                      LJ a,11wot1ocal             registal'l!lddlfflltsdcpart11.r111ip


 4.
       o.,        indiwdual     D       I~          part!W'th!p         D       a limii..o partnei$hip                          an ut1Nl(Qlpe,nm,d aucci.ttkln Olt'lel than• P1t1nellhip

       ~       a COrpotll6ol,   n•      Limited U~          Partl'l.,.l'ltp
                                                                     N~
                                                                               n ~~                        natNJMdcouple
                                                                              ftq. f'.Q111ou• DlaintN ...,_ ~
                                                                                                                                              n         II J()int   vet!IUl'e nDmitedt.i&WltY Co
                                                                                                                                11iq:w .. M , • .,..f,an 1t1•a.• it .. , lied new Oflceof
       N•w you~~                   t,i,Mlfu )'911                    IN~         C..,...-Reioot'l»r. Tiw .~             a:qwe, 40dllf• after t1frJ ~          11'1 tit t~a II IMdt..,,.. "-"
       O       YealntertOlte:                                        • U\#911n IM~•
                                                                     m~ CM!liltd ~
                                                                                                      ~N.f     Of U'll t,tg ltOl'ld ~.An..,. F'~~
                                                                                             eilhtt US-Ilion,""""" ON""9 IO *OIUIICI Outil"lttt ~in~
                                                                                                                                                              U.-..•1 HJnW $1a!emen(
                                                                                                                                                                        t:'ottl!10(Jl ~


  5.   0No                                                           N~      s1...-nant, ~                   tllel be lilult Tht fing d 1"111 st Moe.mm ct<* not of «Mii' ~u thitwM
                                                                     in lhis tt.i. Cll 6 Fietilloi.. eu...r..n N.wne W'I \IIOl.atlon Of N flOo'l't OI ilnoG.'19t ~
                                                                     ._.( ... MCIIQn 14411 el.MQ. lw.l*h and ~oni&C()Ot),
                                                                                                                                                                   ,..._,        *" OI Q)lftfflOI



       tf lhe ~           '*"'*
                              M NOT e COlpOflKion. .iQ,"1bM:lw.
       (See ln&l'Udions on the nrwne licl• d I:• form}
                                                                                                           ff th• rtQi.t6tral IH'ffle(-ij,--
                                                                                                                  , COJIOf•tiiOn. •fli ofl"ar of the ccq,ore't!on
                                                                                                                                                                    --         -
                                                                                                                                                                           '9'1• below.
                                                                                                                                                                                           -
                                                                                                                  uytypeel-.1"'--r,lgns-.
 6.
                                                                                                                  a bited lilb4ty QOMPlffY. • ffiiliVIQef or             •n   offlcet   tivn• ~
                                                                                                             TP.LJnk USA Corpora:ion
       Si;Ntan:
                                                                                                                 t,..krvtitCI   Uabi!~ Compan1JCotPOrrio.v'P1r'J\e'nhip Name


                                               (Type   or Prine Nlltl'le)
                                                                                                               I'i;;:~r;M~«
                                                                                                                  ~         Y..'6LUJ'f                                   Genort1 PeMtr
               I dclc:Ltwe~t ..   ,nformriDn
                                        ift f1i511t.111irnf:nf      i•"""
                                                                 •ndcorrect                                     I oedal• NI .. ~               in lhla aateMWl\ lt tNo and CIOtl*\ (A
              (A ,egilnn1 who d.clffH •• tNe 81'1)' Mnltlal IMltet p~       to                                     reg,snnl whO declare• 11 ttv• .eny maMI~ .matter J)IJ"SU9nl to
                -17913o!111tS-and                        P-oCOdelhot.,.                                             s.c:b\ 17913 of th• Bu1inet1~ PA:lt'etsionsCode tn.t lhe
             ,-gil-trw,t ~     to N lobe it guilty of• ,nildemeanot puniWblo
                     Dy • 5M no1 IOc,coood OM lnQU.. nd OOllara ($1,000).)
                                                                                                                 1egi11ran1 kOOWl liO bl ,-.            '*
                                                                                                                                                  91,111')' of a mitOtmc•nor pu.nl~
                                                                                                                        bf• fine not to e.1c.Nd one ttiouund dOl!ars (S 1.000).)
                                                                                                             Zheng V>\J                                                    CEO

                                                                                                                         Print Hkrnt 01 Off:oerlManaQtr              °' GMttll     PitMet

Th... '"9 a.ppty at tim• of r..lng (P~as. pl'o..-ide a scit.addreue<J. ~~.,etum envelope if rna1ted):
Filing lee $23JJOkW one cuslnen name
$7 .00 lo< eacl> addllioNI btMiness name
$7.00 for eoch additional panner after fors1            ""°
Case 1:18-cv-03019-RJD-RML Document 35-1 Filed 02/27/19 Page 12 of 12 PageID #: 450




     Page 1 of 1 Pages
